Mr. Wilcocks was stopped by the court. They said the point was too clear to bear an argument. Lands in Pennsylvania, by the policy of the legislature, were made assets for the payment of debts; and the present case cannot be distinguished from a sale under a common judgment, fieri facias and venditioni exponas. The chief justice said, he perfectly recollected a similar determination in this court, about thirty years ago, when the opinions of several eminent counsel were read upon the argument, concurring with the resolution of the court.
Judgment for the tenant.